Title: From George Washington to Patrick Henry, 15 January 1799
From: Washington, George
To: Henry, Patrick



ConfidentialDear Sir
Mount Vernon 15th Jany 1799

At the threshold of this letter, I ought to make an apology for its contents; but if you will give me credit for my motives, I will contend for no more, however erroneous my sentiments may appear to you.
It would be a waste of time, to attempt to bring to the view of a person of your observation & discernment, the endeavors of a certain party among us, to disquiet the Public mind with unfounded alarms; to arraign every act of the Administration; to set the People at varience with their Government; and to embarrass all its measures. Equally useless would it be, to predict what must be the inevitable consequences of such policy, if it cannot be arrested.
Unfortunately, and extremely do I regret it, the State of Virginia has taken the lead in this opposition. I have said the State Because the conduct of its Legislature in the Eyes of the World, will authorise the expression; because it is an incontrovertable fact, that the principle leaders of the opposition dwell in it; and because no doubt is entertained, I believe, that with the help of the Chiefs in other States, all the plans are arranged; and systematically pursued by their followers in other parts of the Union; though in no State except Kentucky (that I have heard of) has Legislative countenance been obtained, beyond Virginia.

It has been said, that the great mass of the Citizens of this State are well affected, notwithstanding, to the General Government, and the Union; and I am willing to believe it—nay do believe it: but how is this to be reconciled with their suffrages at the Elections of Representatives; both to Congress & their State Legislature; who are men opposed to the first, and by the tendency of their measures would destroy the latter? Some among us, have endeavored to account for this inconsistency and though convinced themselves, of its truth, they are unable to convince others; who are unacquainted with the internal polity of the State.
One of the reasons assigned is, that the most respectable, & best qualified characters among us, will not come forward. Easy & happy in their circumstances at home, and believing themselves secure in their liberties & property, will not forsake them, or their occupations, and engage in the turmoil of public business; or expose themselves to the calumnies of their opponents, whose weapons are detraction.
But at such a crisis as this, when every thing dear & valuable to us is assailed; when this Party hang upon the Wheels of Government as a dead weight, opposing every measure that is calculated for defence & self preservation; abetting the nefarious views of another Nation, upon our Rights; prefering, as long as they durst contend openly against the spirit & resentment of the People, the interest of France to the Welfare of their own Country; justifying the first at the expence of the latter: When every Act of their own Government is tortured by constructions they will not bear, into attempts to infringe & trample upon the Constitution with a view to introduce Monarchy; When the most unceasing, & purest exertions were making, to maintain a Neutrality which had been proclaimed by the Executive, approved unequivocally by Congress, by the State Legislatures, nay by the People themselves, in various meetings; and to preserve the Country in Peace, are charged as a measure calculated to favor Great Britain at the expence of France, and all those who had any agency in it, are accused of being under the influence of the former, and her Pensioners; When measures are systematically, and pertenaciously pursued, which must eventually dissolve the Union or produce coertion. I say, when these things have become so obvious, ought characters who are best able to rescue their Country from the pending evil to remain at home? rather, ought they not to come forward, and by

their talents and influence, stand in the breach wch such conduct has made on the Peace and happiness of this Country, and oppose the widening of it?
Vain will it be to look for Peace and happiness, or for the security of liberty or property, if Civil discord should ensue; and what else can result from the policy of those among us, who, by all the means in their power, are driving matters to extremity, if they cannot be counteracted effectually? The views of Men can only be known, or guessed at, by their words or actions. Can those of the Leaders of Opposition be mistaken then, if judged by this Rule? That they are followed by numbers who are unacquainted with their designs, and suspect as little, the tendency of their principles, I am fully persuaded—But, if their conduct is viewed with indifference; if there is activity and misrepresentation on one side, and supiness on the other; their numbers, accumulated by Intrieguing, and discontented foreigners under proscription, who were at war with their own governments, and the greater part of them with all Government, their numbers will encrease, & nothing, short of Omniscience, can foretel the consequences.
I come now, my good Sir, to the object of my letter—which is—to express a hope, and an earnest wish, that you wd come forward at the ensuing Elections (if not for Congress, which you may think would take you too long from home) as a candidate for representation, in the General Assembly of this Commonwealth.
There are, I have no doubt, very many sensible men who oppose themselves to the torrent that carries away others, who had rather swim with, than stem it, without an able Pilot to conduct them—but these are neither old in Legislation, nor well known in the Community. Your weight of character and influence in the Ho. of Representatives would be a bulwark against such dangerous Sentiments as are delivered there at present. It would be a rallying point for the timid, and an attraction of the wavering. In a word, I conceive it to be of immense importance at this Crisis that you should be there; and I would fain hope that all minor considerations will be made to yield to the measure.
If I have erroneously supposed that your sentiments on these subjects are in unison with mine; or if I have assumed a liberty which the occasion does not warrant, I must conclude as I began, with praying that my motives may be received as an apology; and that my fear, that the tranquillity of the Union, and of this State in

particular, is hastening to an awful crisis, have extorted them from me. With great, and very sincere regard and respect, I am—Dear Sir Your Most Obedt & Very Hble Servt

Go: Washington

